DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2013/0197683 A1), hereinafter “Zhang”, as cited in the IDS dated 5/5/2020.
Regarding claim 1, Zhang discloses an additive manufacturing method for manufacturing parts and molds using a three-dimensional CAD model and performing fused deposition modeling of powders or wire material of metal, intermetallic compounds, ceramic and composite functional gradient layers by layer using a welding gun on a substrate layer (Abstract). Zhang discloses an apparatus that has one or more micro-roller (i.e., a pair of collectors) fixed on a welding gun (i.e., build unit) ([0028], [0033], Fig. 1, Example 5). Zhang discloses a 3D object part 7 to be processed is placed on a base 8 (i.e., built platform) ([0035]). In Fig 1, Zhang discloses a left vertical roller 9 connected to a left rotating arm 12 connected to a left vertical arm 13 (i.e., a first collector contacts an outer surface of an object) and a right vertical roller 6 connected to a right rotating arm 5 and a right vertical arm 2 (i.e., a second collector contacts an inner surface of an object ([0033]-[0035], Fig 1). Although Zhang does not explicitly state the position of the vertical rollers, it is obvious from Fig 1 of Zhang that the left vertical roller 9 is positioned on the outer surface of 3D part 7 and right vertical roller 6 is positioned on the inner surface of 3D part 7. 
Regarding claim 3, Zhang discloses a left vertical roller 9 (i.e., collection arm) that comes in contact with the outer surface of 3D part 7 ([0033]-[0035], Fig 1). 
Regarding claim 4, Zhang discloses that the vertical micro-rollers (i.e., collection arm) are in contact with the melted and softened areas of the 3D object and synchronously moves along with fused deposition areas, which results in compressing and processing of the fused deposition area (Abstract). As shown in Fig 1, the left vertical roller 9 is positioned on the outer surface of 3D part 7, thereby forming a cavity between the vertical roller on the outer surface of the object. 
Regarding claim 5, Zhang discloses that a left vertical arm 13 and a right vertical arm 2 are fixedly connected on a first bracket 1 ([0033]-[0035], Fig 1). Zhang discloses that the left vertical arm 13 and right vertical arm 2 act as the support members that are respectively connected to a left rotating arm 12 (i.e., first collector) and a right rotating arm 5 (i.e., second collector) through axle pins (i.e., pivot joint) ([0033]-[0035], Fig 1). Zhang discloses a micro-roller or micro-extrusion unit that is contact with melted and softened area and synchronously moves along with fused deposition areas, which results in compressing and processing of the fused deposition area (Abstract), meaning that the vertical rollers keep in constant contact with the outer and inner surface of the 3D printed object. 
Regarding claim 6, Zhang discloses that a left vertical arm 13 and a right vertical arm 2 are fixedly connected on a first bracket 1 ([0033]). The left vertical arm 13 and right vertical arm 2 act as the support members that are respectively connected to a left rotating arm 12 (i.e., first collector) and a right rotating arm 5 (i.e., second collector) ([0033]-[0035], Fig 1). The left vertical arm 13 and right vertical arm 2 act as the support members that are attached to a first bracket 1, that acts as a positioning mechanism ([0033]-[0035], Fig 1). 
Regarding claim 7, Zhang discloses a welding gun (i.e., build unit) ([0028]-[0035], Fig. 1, Example 4, Example 5) that acts as an irradiation beam directing mechanism that further comprises a powder feeder with gradient function (i.e., a powder delivery mechanism, a powder recoating mechanism) ([0032]-[0035], Fig 1).
Regarding claim 16, Zhang discloses a welding gun (i.e., build unit comprises an irradiation beam directing mechanism) ([0028]-[0035], Fig. 1, Example 4, Example 5) and discloses that the vertical micro-rollers (i.e., pair of collectors) moves synchronously with the welding gun so that the side vertical roller follows on the side of the welded and softened areas acting as a continuous casting crystallizer and a guide ([0024]). From Fig 1 of Zhang, it is obvious that the welding gun moves in at least a direction along an x-axis, an y-axis, or an z-axis since the vertical micro-rollers also mov synchronously with the moving welding gun as disclosed above. 
Regarding claim 17, Zhang discloses a 3D object part 7 to be processed is placed on a base 8 (i.e., built platform) ([0035]). There is no indication in the specification or Fig. 1 of Zhang that the base 8 is moving or rotates, therefore it is assumed that the base 8 of Zhang is stationary. 
Regarding claim 18, Zhang discloses that the vertical micro-rollers (i.e., collection arm) are in contact with the melted and softened areas of the 3D object and synchronously moves along with fused deposition areas, which results in compressing and processing of the fused deposition area (Abstract). As shown in Fig 1, the left vertical roller 9 is positioned on the outer surface of 3D part 7, thereby forming a cavity between the vertical roller on the outer surface of the object ([0033]-[0035], Fig 1).. The left vertical roller 9 that is in contact with the outer surface of 3D part 7, acts as a sealing member that is able to hold the powder and structure of the 3D object. Zhang discloses that the vertical micro-rollers provide support of the sides of the welded and softened areas, therefor they would also be capable of holding the powder within the powder cavity ([0019]-[0020]). 
Regarding claim 20, Zhang discloses that the left vertical arm 13 and right vertical arm 2 act as the support members that are respectively connected to a left rotating arm 12 (i.e., first collector) and a right rotating arm 5 (i.e., second collector) through axle pins (i.e., pivot joint) ([0033]-[0035], Fig 1). Zhang discloses a micro-roller or micro-extrusion unit that is contact with melted and softened area and synchronously moves along with fused deposition areas, which results in compressing and processing of the fused deposition area (Abstract), meaning the axle pins or pivot joints also move with the movement of the welding gun (i.e., built unit) ([0033]-[0035], Fig 1).
Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bambach et al (DE 102016111047B3), hereinafter “Bambach”, as cited in the IDS dated 5/5/2020.
Regarding claim 1, Bambach discloses a method and a system for the combined additive and forming production of a metallic shaped body that is built up in layers (i.e., additive manufacturing apparatus) (Abstract). Bambach discloses a system for the combined additive and forming production of the shaped body 1 that comprises a processing head 10 (i.e., at least one built unit) with the control and regulating device 9 and the construction platform 5 (i.e., built platform) ([0042], Fig 1). Bambach discloses a pair or rollers (i.e., pair or collectors) that are applied to the inner and outer wall of the shaped body for a 3D object ([0043], Fig 1a, Fig 1b). Although Bambach does not explicitly state the position of the pair of rollers, it is obvious from Fig 1b of Bambach that the pair of rollers can be positioned so that one roller (i.e., first collector) is in contact with an outer surface of an object and that the second roller (i.e., second collector) is in contact with the inner surface of the object (Fig 1b). 
Regarding claim 2, Bambach discloses that the processing head (i.e., built unit) can preferably be moved at least in the vertical direction while the construction platform can be rotated with an unlimited number of rotations at least about one axis of rotation (i.e., the built platform is a rotating built platform) ([0025]). 
Regarding claim 19, Bambach discloses system for the combine additive and forming production of metallic shaped bodies can be enclosed in a tank or box-shaped, liquid-tight construction space (i.e., a build enclosure housing the entire additive manufacturing apparatus and object to be built) (Claim 8). 
Response to Arguments
Applicant’s arguments, see p.9, filed 10/26/2022, with respect to the previous objections to the drawings and specification have been fully considered and are persuasive in view of the current amendments. Therefore, the objections have been withdrawn. 
Applicant’s arguments, see p.9, filed 10/26/2022, with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous 35 U.S.C. 112(b) rejections have been withdrawn.
Applicant’s arguments, see p.10, filed 10/26/2022, with respect to the rejection of claims 1, 3-7, 16-18, and 20 under 35 U.S.C. 103 over Zhang (US 2013/0197683 A1) have been fully considered but they are not persuasive. The rejection of claims 1-2 and 19 under 35 U.S.C. 103 over Bambach (DE 102016111047B3) have been fully considered but they are not persuasive. 
Applicant has amended independent claim 1 to further recite, “a pair of collectors positioned on the additive manufacturing apparatus such that a first collector contacts an outer surface of an object as  it is formed on the build platform and a second collector contacts and inner surface of the object as it is formed on the build platform, wherein the object is formed in a powder bed disposed between the first collector and the second collector”. Applicant argues that Zhang nor Bambach alone or in combination teaches or suggests the amended limitation as disclosed above. 
In response, Examiner notes that Bambach discloses a welding gun (i.e., build unit) ([0028]-[0035], Fig. 1, Example 4, Example 5) that acts as an irradiation beam directing mechanism that further comprises a powder feeder with gradient function (i.e., a powder delivery mechanism, a powder recoating mechanism) ([0032]-[0035], Fig 1). Zhang discloses an apparatus that has one or more micro-roller (i.e., a pair of collectors) fixed on a welding gun (i.e., build unit) ([0028], [0033], Fig. 1, Example 5). Zhang discloses a 3D object part 7 to be processed is placed on a base 8 (i.e., built platform) ([0035]). In Fig 1, Zhang discloses a left vertical roller 9 connected to a left rotating arm 12 connected to a left vertical arm 13 (i.e., a first collector contacts an outer surface of an object) and a right vertical roller 6 connected to a right rotating arm 5 and a right vertical arm 2 (i.e., a second collector contacts an inner surface of an object ([0033]-[0035], Fig 1). It can be seen in Fig. 1 of Bambach that the powder bed is disposed between the pair of collectors and a welding gun directs an irradiation beam to sinter/melt the powder. Zhang discloses that the vertical micro-rollers (i.e., collection arm) are in contact with the melted and softened areas of the 3D object and synchronously moves along with fused deposition areas, which results in compressing and processing of the fused deposition area (Abstract). From the disclosure of Bambach and Figure 1, one of ordinary skill in the art would understand that the object is formed in a powder bed disposed between the first collector and the second collector, therefore the 103 rejections are hereby maintained, as disclosed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734